
	

113 HR 2635 IH: Hank Aaron Congressional Gold Medal Act
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2635
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Kind (for himself
			 and Mr. Bonner) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Hank Aaron, in
		  recognition of his contributions to the national pastime of baseball and his
		  perseverance in overcoming discrimination and adversity to become a role model
		  for all Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Hank Aaron Congressional Gold Medal
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Henry Louis Hank Aaron was
			 born in Mobile, Alabama on February 5, 1934, to Herbert and Estella
			 Aaron.
			(2)One of baseball’s
			 greatest players, Hank Aaron broke many of the sport’s most distinguished
			 records including the career home run record, which he held for over 33
			 years.
			(3)Hank Aaron began
			 his baseball career while still in high school, playing semi-professionally for
			 the Mobile Black Bears. He continued on to the Indianapolis Clowns whom he
			 helped lead to victory in the Negro League World Series.
			(4)Hank Aaron
			 rocketed through the Minor Leagues, being named the Northern League Rookie of
			 the Year playing for the Eau Claire Bears in 1952 and MVP of the South Atlantic
			 League playing for the Jacksonville Tars in 1953.
			(5)In 1954 Hank Aaron
			 started his 23-year career in Major League Baseball playing for the Milwaukee
			 Braves. He played with the Braves for 21 years, following them to Atlanta when
			 they moved in 1966. In his final two years in the Major League, he played for
			 the Milwaukee Brewers.
			(6)To this day, Hank
			 Aaron holds several Major League records, including most career RBIs (2,297),
			 most career extra base hits (1,477), most career total bases (6,856), and most
			 consecutive seasons with 150 or more hits (17).
			(7)On April 8, 1974,
			 Hank Aaron broke Babe Ruth's career home run record. At the end of his career,
			 Hank Aaron had 755 home runs, a record that was not beaten until 2007 by Barry
			 Bonds.
			(8)Hank Aaron made
			 the All Star Team for 21 consecutive years, from 1955 to 1975.
			(9)Hank Aaron has
			 received numerous awards for his prowess in Major League baseball, including 3
			 Golden Gloves, 2 National League batting titles, 4 National League home run
			 champion titles, and the Major League Lou Gehrig Memorial Award. He was also
			 named National League MVP in 1957.
			(10)Hank Aaron has
			 been recognized for his success by many people and institutions. He was
			 inducted into the Baseball Hall of Fame in 1982, received a Presidential
			 Citizens Medal from President Bill Clinton, and a Presidential Medal of Freedom
			 from President George W. Bush. He was awarded the Spingarn Medal from the NAACP
			 (’76) for outstanding achievement by an African American.
			(11)A great sportsman
			 who constantly pushed the limits of the game, as well as the cultural limits of
			 the time, Hank Aaron is a true American role model and will inspire Americans
			 for generations to come.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to Hank Aaron, in recognition of his
			 contributions to the national pastime of baseball and his perseverance in
			 overcoming discrimination and adversity to become a role model for all
			 Americans.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
